Exhibit 10.25

 

SUBLEASE

 

THIS SUBLEASE (“Sublease”) made as of this 3rd day of June, 2004 by and between
VIE FINANCIAL GROUP, INC, a Delaware corporation, successor in interest to
Ashton Technology Group, Inc. (hereinafter referred to as the “Sublessor”), and
PHILADELPHIA SAFE AND SOUND, a Pennsylvania non-profit corporation (hereinafter
referred to as the “Sublessee”).

 

WITNESSETH:

 

WHEREAS, the Sublessor is the lessee under a lease dated December 23, 1999, a
copy of which is attached hereto as Exhibit ”A” (the “Prime Lease”), between
Eleven Colonial Penn Plaza Associates, predecessor in interest to California
State Teachers’ Retirement System (the “Prime Landlord”) and Ashton Technology
Group, Inc., predecessor in interest to the Sublessor, for the premises
containing approximately 11,833 rentable square feet (the “Demised Premises”)
located on the fourth floor of the building located at the northeast corner of
19th and Market Streets, Philadelphia, Pennsylvania (the “Building”); and

 

WHEREAS, Sublessor now desires to sublet the Demised Premises to Sublessee and
Sublessee desires to sublease the same from Sublessor.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, covenant
and agree as follows:

 

1. DEFINITIONS. Those capitalized terms not defined herein shall have the
meanings set forth in the Prime Lease.

 

2. DEMISED PREMISES.

 

(a) Sublessor hereby leases to Sublessee, and Sublessee hereby rents from
Sublessor the Demised Premises together with the right in common with the
Sublessor and other tenants of the Building to use all common areas of the
Building and all appurtenances.

 

(b) In consideration of the execution and delivery of this Sublease by
Sublessee, Sublessor represents and warrants to Sublessee that: (a) attached
hereto as Exhibit “A” is a true, correct and complete copy of the Prime Lease
and the Prime Lease sets forth the entire understanding and agreement of the
Prime Landlord and Sublessor with respect to the Demised Premises as of the date
hereof; (b) neither the Prime Landlord nor Sublessor is in default under the
Prime Lease, and Sublessor has neither given nor received any notice of any
breach or default under the Prime Lease; and (c) Sublessor is not aware of the
need to repair any part of the Demised Premises, and has not given the Prime
Landlord any notice of or any request or demand that Prime Landlord make any
repairs thereto.

 

3. TERM. The term of this Sublease (the “Term”) shall commence on June 21, 2004
(the “Commencement Date”) and shall automatically terminate on July 30, 2010, at
the close of business, without the necessity of notice from either party.

 



--------------------------------------------------------------------------------

4. RENT.

 

(a) Sublessee shall pay to Sublessor as minimum annual rent (“Minimum Annual
Rent”) for the Demised Premises the following rental, in advance, in successive
monthly installments on the first (1st) day of each and every calendar month
without prior notice or demand, abatement, set-off or deduction whatsoever:

 

PERIOD

--------------------------------------------------------------------------------

   MINIMUM ANNUAL
RENT


--------------------------------------------------------------------------------

   MINIMUM RENT
PER MONTH


--------------------------------------------------------------------------------

Commencement

             

       Date – 05/31/05

   $ 171,578.50    $ 14,298.21

06/01/05 – 05/31/06

   $ 174,536.75    $ 14,544.73

06/01/06 – 05/31/07

   $ 177,495.00    $ 14,791.25

06/01/07 – 05/31/08

   $ 180,453.25    $ 15,037.77

06/01/08 – 05/31/09

   $ 183,411.50    $ 15,284.29

06/01/09 – 05/31/10

   $ 186,369.75    $ 15,530.81

06/01/10 – 07/30/10

   $ 189,328.00    $ 15,777.33

 

Notwithstanding the foregoing, the first six (6) months of Minimum Annual Rent
shall abate. Minimum Annual Rent and any abatement thereof applicable to any
period of less than a full calendar month shall be prorated on a per diem basis.
The abatement of monthly Minimum Annual Rent provided herein shall not relieve
Sublessee from the performance of Sublessee’s other obligations under this
Sublease, including the obligation to pay on a timely basis all additional rent
and other obligations under this Sublease, which shall become due and payable
during the Term hereof.

 

All rent, including additional rent, shall be payable at the offices of
Sublessor set forth in Paragraph 14 hereof or such other place as Sublessor may
designate. Upon execution of this Sublease, Sublessee shall pay to Sublessor the
sum of $14,298.21, which shall be applied by Sublessor first toward the first
installment of Minimum Annual Rent payable hereunder.

 

(b) Commencing June 21, 2004, Sublessee shall also pay to Sublessor, as
additional rent for the Demised Premises, the costs of the supplemental heating,
ventilating, and air-conditioning systems servicing the Premises and all HVAC
and utility charges incurred for such services consumed at hours outside of
regular business hours of the Building as measured in the same manner as
provided in the Prime Lease. Sublessee shall make each payment of such costs in
monthly installments, in the same manner, and at the same time as the monthly
installments of Minimum Annual Rent, without notice, demand, abatement, set-off
or deduction due on the first day of each month, with an adjustment promptly
after the end of each calendar year, and a lump sum payment upon the expiration
or termination of this Sublease.

 

- 2 -



--------------------------------------------------------------------------------

(c) In addition to the foregoing, Sublessee will pay at the time it pays its
monthly installment of Minimum Annual Rent the full amount of the current
monthly installment of City of Philadelphia Realty Use and Occupancy Taxes
imposed upon the use and occupancy of the Demised Premises by Sublessee or any
assignee, subtenant or other occupant claiming by, from or under Sublessee.

 

(d) In addition to the remedies available to Sublessor in the event of default,
if Sublessor has not received any rental payment by the 5th day of any month
during the term of this Sublease, or if any other payment required under this
Sublease is not paid when due, Sublessee shall pay to Sublessor, a late charge
in an amount equal to Five Percent (5%) of such payment to cover the extra
expense involved in handling delinquent payments. The parties agree that this is
not a penalty but is a reasonable estimate of the additional expense Sublessor
will incur in the event of Sublessee’s late payment.

 

5. CONDITION OF TITLE AND DEMISED PREMISES.

 

(a) Sublessee has examined the Prime Lease, the Building, the Demised Premises,
the title thereto, the zoning thereof, the condition thereof, and every other
aspect of or relating to the Prime Lease, the Building and the Demised Premises,
and accepts the Demised Premises in “as-is” condition without representation,
covenant or warranty, express or implied, in fact or in law, by Sublessor and
without recourse to Sublessor or Prime Landlord, as to any of the above. The
Demised Premises shall be delivered by Sublessor to Sublessee on the
Commencement Date in its “as-is” condition, without any obligation on the part
of Sublessor or Prime Landlord to perform any work, provide any service and/or
ready the Demised Premises for Sublessee to occupy. Sublessor represents to
Sublessee that it has not received from any governmental agency or authority or
from any insurer or insurance underwriter any notice of any defect in the
Demised Premises or of any failure to comply with any relevant code.

 

(b) Sublessor hereby grants to Sublessee the right to use in the Demised
Premises during the Term hereof any of the furniture, fixtures and/or equipment
of Sublessor listed on the attached Exhibit “B” (the “Sublessor FF&E”).
Sublessee shall notify Sublessor in writing, within fifteen days of the date of
this Sublease, whether Sublessee elects to use any of the Sublessor FF&E.
Sublessor shall remove from the Demised Premises any of the Sublessor FF&E which
Sublessee does not elect, in writing, to use during the Term. Sublessee shall
not remove any of the Sublessor FF&E from the Demised Premises without the prior
written consent of the Sublessor. At the end of the Term, Sublessor shall convey
the Sublessor FF&F to Sublessee for One Dollar ($1.00) without any
representation or warranty, in its then as is condition.

 

- 3 -



--------------------------------------------------------------------------------

6. ALTERATIONS/REPAIRS.

 

(a) Sublessee shall not, without first obtaining Sublessor’s prior written
consent, which consent shall not be unreasonably withheld, and Prime Landlord’s
prior written consent, which consent may be withheld or granted in accordance
with the provisions of the Prime Lease, make or permit to be made any
alterations, improvements or additions to the Demised Premises. Any improvements
to the Demised Premises shall be at Sublessee’s sole cost and expense. All
alterations, improvements and additions to the Demised Premises shall be made in
compliance with the terms and provisions of the Prime Lease, and the obligations
of the “Tenant” to the “Landlord” thereunder, including, without limitation, the
indemnification obligations set forth in Paragraph 6(b) thereof, shall be
obligations of Sublessee to Sublessor and the Prime Landlord. At the end of the
term of this Sublease, Sublessor shall have the right to require either (i)
Sublessee to remove any and all such improvements, provided, however, that
Sublessee shall repair and restore any damage or injury to the Demised Premises
caused by the installation and/or removal of any such improvements or (ii)
require that Sublessee leave such permanent improvements, in which event, at the
end of the term, the improvements shall become the property of Sublessor.

 

(b) Sublessee agrees that it will during the term of this Sublease, or any
extension or renewal thereof, make all repairs and replacements to the Demised
Premises so as to maintain same in good repair and condition, subject to
ordinary wear and tear, casualty and the repair obligation of Prime Landlord as
set forth in the Prime Lease, and/or which may be required by any laws,
ordinances, regulations or requirements of any public authorities having
jurisdiction. Sublessee’s repair obligations shall include, but shall not be
limited to, the doors and interior walls of the Premises; special light
fixtures; kitchen fixtures; auxiliary heating, ventilation, or air-conditioning
equipment; private bathroom fixtures and any other type of special equipment,
together with related plumbing or electrical services; all signs (interior and
exterior), and rugs, carpeting, wall coverings, and drapes within the Premises,
whether installed by Sublessee or by Sublessor or Prime Landlord on behalf of
Sublessee, and whether or not such items will become Sublessor’s or Prime
Landlord’s property upon expiration or termination of this Sublease.

 

7. TRADE FIXTURES. Sublessee shall have the right to install trade fixtures
required by Sublessee or used by it in its business and, provided Sublessee is
not in default hereunder, to remove any and all such trade fixtures from time to
time during and upon termination of this Sublease; provided, however, that
Sublessee shall repair and restore any damage or injury to the Demised Premises
caused by the installation and/or removal of any such trade fixtures.

 

8. USE. Sublessee shall use the Demised Premises for the conduct of general
office use and for no other purpose whatsoever.

 

- 4 -



--------------------------------------------------------------------------------

9. PUBLIC LIABILITY INSURANCE.

 

(a) Policies. Sublessee, at Sublessee’s sole cost and expense, shall at all
times maintain (i) commercial general liability insurance against injuries to
persons occurring in, upon or about the Premises, with minimum coverage of One
Million Dollars ($1,000,000.00) per occurrence and Three Million Dollars
($3,000,000.00) aggregate coverage per one (1) accident or disaster, and One
Million Dollars ($1,000,000.00) for property damage; (ii) fire, extended
coverage, vandalism and malicious mischief, and sprinkler damage and all-risk
insurance coverage on all personal property, trade fixtures, floor coverings,
wall coverings, furnishings, furniture, and contents for their full insurable
value on a replacement cost basis; (iii) business interruption insurance,
against loss or damage resulting from the same risks as are covered by the
insurance mentioned in clause (i) above in an amount equal to the aggregate of
one (1) year’s requirement of (A) Minimum Annual Rental, (B) the amounts payable
by Sublessee for additional rental hereunder and (C) insurance premiums
necessary to comply with this Paragraph 9; and (iv) workers’ compensation or
similar insurance, if and to the extent required by law and in form and amounts
required by law. All such liability policies of insurance shall name the
Sublessor, Prime Landlord and the Sublessee as insured(s) thereunder and may not
be canceled except upon thirty (30) days written notice to the Sublessor and the
Prime Landlord. Prior to the Commencement Date, Sublessee shall deliver to
Sublessor a certificate of insurance evidencing the existence of such policies.
At least thirty (30) days before any policy shall expire, Sublessee shall
deliver to Sublessor replacement certificates of insurance together with
receipted bills therefor as aforesaid.

 

(b) Evidence of Payment. If Sublessee shall fail, refuse or neglect to obtain
such insurance or maintain it, or to furnish Sublessor with satisfactory
evidence of the payment of the premium of any policy within the time required as
set forth above, Sublessor shall have the right, at Sublessor’s option, to
purchase such insurance and to pay the premiums thereon. All such payments made
by Sublessor shall be recoverable by Sublessor from Sublessee on demand as
additional rent hereunder.

 

10. PRIME LEASE/MORTGAGES.

 

(a) This Sublease is expressly subject and subordinate to all of the terms and
conditions of the Prime Lease, and to all amendments, renewals and extensions
thereof, and all of the terms, provisions and covenants as contained in the
Prime Lease are incorporated herein by reference, except as herein expressly set
forth. Sublessee hereby covenants and agrees to observe all of the terms,
conditions, covenants imposed upon the Sublessor as lessee under the Prime Lease
and to perform all of the duties and obligations imposed upon the Sublessor as
lessee thereunder, except with regard to the payment of minimum annual rent and
additional rent which shall be governed solely and exclusively by this Sublease.
To the extent any provision of this Sublease is inconsistent with any provisions
of the Prime Lease, this Sublease shall govern except that if the standard for
performance is more stringent under either the Prime Lease or this Sublease, the
more stringent provisions shall prevail and Sublessee shall be obligated to
comply

 

- 5 -



--------------------------------------------------------------------------------

therewith, excluding any payment of minimum annual rent or additional rent,
which shall be governed solely by this Sublease.

 

(b) Sublessor is not and shall not be required to render any services or
utilities of any kind whatsoever to Sublessee or the Demised Premises, provided,
however, that, the foregoing to the contrary notwithstanding, Sublessor (a)
shall not impede or impair in any way the Sublessee’s use and enjoyment of the
Demised Premises, or the delivery of building services and utilities by the
Prime Landlord to the Demised Premises and the Sublessee, but only in the event
that Sublessee is not in default beyond any applicable grace period under this
Sublease and (b) shall cooperate in a commercially reasonable manner with
Sublessee to assure the enjoyment by Sublessee of Sublessor’s rights as Tenant
under the Prime Lease. Sublessor shall not be liable to Sublessee for any
default or failure on behalf of the Prime Landlord under the Prime Lease in the
performance or nonperformance by the Prime Landlord of any of its covenants and
obligations under the Prime Lease, subject to Sublessor’s covenants set forth in
the preceding sentence and to Sublessee’s rights under subparagraph 10(d) below.
If for any reason the Prime Lease should be duly and properly terminated by the
Prime Landlord prior to the expiration of the Term of this Sublease (or any
extension or renewal of the Term), then this Sublease shall likewise terminate
simultaneously with such termination and Sublessee shall have no right or cause
of action against Prime Landlord or Sublessor by reason of any such termination.
Notwithstanding the foregoing, in the event that this Sublease is terminated as
a result of a termination of the Prime Lease caused by an event of default by
the Sublessor under the Prime Lease, Sublessor agrees to indemnify Sublessee for
any direct out-of-pocket damages incurred by Sublessee in renting replacement
space of comparable size and quality, in an amount not to exceed the difference
between the Base Rental (as defined in the Prime Lease) payable by Sublessor as
Tenant under the Prime Lease and the Minimum Annual Rent payable by Sublessee
under this Sublease for the remainder of the Term.

 

(c) This Sublease is subject and subordinate to the lien of any mortgage placed
upon the Premises and/or Demised Premises prior to or after the date of this
Sublease. Sublessee agrees to execute and deliver within five (5) days after
demand, any instruments evidencing such subordination and Sublessee’s agreement
to attorn to the purchaser in the event any proceedings are brought for the
foreclosure of the mortgage and recognize such purchaser as the landlord under
this Sublease, or the Prime Lease, as applicable, subject to all of the terms
and conditions hereof, as shall be required by Sublessor or Prime Landlord or
any mortgagee, or proposed mortgagee. Sublessee agrees that if it shall fail at
any time to execute, acknowledge, or deliver any such instrument requested by
Sublessor or Prime Landlord, Sublessor or Prime Landlord may, in addition to any
other remedies available to it, execute, acknowledge and deliver such instrument
as the attorney-in-fact of Sublessee and in Sublessee’s name; and Sublessee
hereby makes, constitutes and irrevocably appoints Sublessor and Prime Landlord
as its attorneys-in-fact for that purpose. The word “mortgage” as used herein
includes mortgages, deeds of trust or other instruments and modifications,
consolidations, extensions, renewals, replacements and substitutions thereof.

 

- 6 -



--------------------------------------------------------------------------------

(d) Sublessee, upon paying the Minimum Annual Rent, additional rent and other
charges set forth in this Sublease, and observing and keeping all covenants,
agreements and conditions of this Sublease on its part to be kept, shall quietly
have and enjoy the Demised Premises during the Term of this Sublease without
hindrance or molestation by anyone claiming by, under or through Sublessor,
subject, however to the exceptions, reservations and conditions of this
Sublease.

 

(e) Sublessor and Sublessee each covenant and agree to deliver promptly to the
other any and all notices of default or breach with respect to the Prime Lease
given or received by such party.

 

11. ASSIGNMENT OR SUBLETTING. Sublessee shall not be permitted to assign this
Sublease, mortgage or encumber Sublessee’s interest in this Sublease or sublet
all or any portion of the Demised Premises or any improvements located thereon
without the prior written consent of Sublessor, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
(a) Sublessor’s consent shall not be required for an assignment or subletting by
Sublessee (i) to an affiliate or subsidiary of Sublessee, (ii) to any party
resulting from a merger or consolidation with Sublessee, or (iii) to any party
that purchases substantially all of Sublessee’s assets and assumes substantially
all of Sublessee’s liabilities, and (b) any assignment or subletting by
Sublessee shall be subject to receipt of the consent of the Prime Landlord
required pursuant to the terms and provisions of the Prime Lease.

 

12. DEFAULT OF SUBLESSEE. If Sublessee shall at any time be in default in the
payment of rent, additional rent or of any other sum required to be paid by
Sublessee under this Sublease for three (3) days after written notice thereof,
or in the performance of or compliance with any of the terms, covenants,
conditions or provisions of this Sublease or the Prime Lease for fifteen (15)
days after written notice thereof, or violate the provisions of Paragraph 11
above, or if Sublessee shall be adjudicated as bankrupt, or shall make an
assignment for the benefit of creditors, or shall file a bill in equity or
otherwise initiate proceedings for the appointment of a receiver of Sublessee’s
assets, or shall file any proceeding in bankruptcy or for reorganization or an
arrangement under any federal or state law, then and in addition to any other
rights or remedies Sublessor may have under this Sublease and at law and in
equity, shall have the following rights:

 

(a) Exercise any and/or all of the same remedies as are specified for Prime
Landlord under the Prime Lease as if Sublessor were the Prime Landlord.

 

(b) To enter the Demised Premises and without further demand or notice proceed
to distress and sale of the goods, chattels and personal property there found.
Sublessee shall also be liable for all costs incurred by Sublessor in taking the
aforementioned action.

 

(c) To re-enter the Demised Premises and remove all persons and all or any
property therefrom either by summary dispossess proceedings, ejectment or by any
suitable

 

- 7 -



--------------------------------------------------------------------------------

action or proceeding at law or in equity, or by force or otherwise, without
being liable to indictment, prosecution or damages therefor, and repossess and
enjoy the Demised Premises, together with all additions, alterations and
improvements. Upon recovering possession of the Demised Premises by reason of a
default on the part of Sublessee, Sublessor may, at Sublessor’s option,
terminate this Sublease or make such alterations and repairs as may be necessary
in order to relet the Demised Premises and relet the Demised Premises or any
part or parts thereof, either in Sublessor’s name or otherwise. Sublessor shall
in no event be liable in any way whatsoever for failure to relet the Demised
Premises or, in the event that the Demised Premises or any part or part thereof
are relet, for failure to collect the rent thereof under such reletting.

 

(d) Confession of Judgment. SUBLESSOR SHALL HAVE THE FOLLOWING RIGHTS TO CONFESS
JUDGMENT AGAINST SUBLESSEE AND ALL PERSONS CLAIMING THROUGH SUBLESSEE, FOR
POSSESSION OF THE DEMISED PREMISES:

 

(i) When this Sublease shall be terminated by reason of a default by Sublessee
or any other reason whatsoever, either during the Term or any renewal or
extension thereof, and also when the Term or any extension thereof shall have
expired, it shall be lawful for any attorney as attorney for Sublessee to
confess judgment in ejectment in any competent court against Sublessee and all
persons claiming under Sublessee for the recovery by Sublessor of possession of
the Demised Premises, for which this Sublease shall be Sublessor’s sufficient
warrant. Upon such confession of judgment for possession, if Sublessor so
desires, a writ of execution or of possession may issue forthwith, without any
prior writ or proceedings whatsoever. If for any reason after such action shall
have been commenced, the same shall be determined and the possession of the
Demised Premises shall remain in or be restored to Sublessee, then Sublessor
shall have the right upon any subsequent or continuing default or defaults, or
after expiration of the Sublease, or upon the termination of this Sublease as
hereinbefore set forth, to confess judgment in ejectment against Sublessee as
hereinbefore set forth to recover possession of the Demised Premises.

 

(ii) In any action of ejectment or other Amount Due, Sublessor shall cause to be
filed in such action an affidavit made by Sublessor or someone acting for
Sublessor setting forth the facts necessary to authorize the entry of judgment,
of which facts such affidavit shall be conclusive evidence. If a true copy of
this Sublease shall be filed in such action (and of the truth of the copy such
affidavit shall be sufficient evidence), it shall not be necessary to file the
original Sublease as a warrant of attorney, any rule of court, custom or
practice to the contrary notwithstanding.

 

(iii) The right to enter judgment against Sublessee and to enforce all of the
other provisions of this Sublease herein provided for, at the option of any
assignee of this Sublease, may be exercised by any assignee of Sublessor’s
right, title and interest in this Sublease in Sublessee’s own name,
notwithstanding the fact that any or all assignments of said right, title and
interest may not be executed and/or witnessed in accordance with the Act of

 

- 8 -



--------------------------------------------------------------------------------

Assembly of May 28, 1715, 1 Sm. L. 94, and all supplements and amendments
thereto that have been or may hereafter be passed. Sublessee hereby expressly
waives the requirements of said Act of Assembly and any and all laws regulating
the manner and/or form in which such assignments shall be executed and
witnessed.

 

(e) No waiver by Sublessor of any breach by Sublessee of any of Sublessee’s
obligation, agreements or covenants herein shall be a waiver of any subsequent
breach or of any obligation, agreement of covenant, nor shall any forbearance by
Sublessor to seek a remedy for any breach by Sublessee be a waiver by Sublessor
of any rights and remedies with respect to such or any subsequent breach.

 

(f) If Sublessee shall be in default in the performance of any of its
obligations hereunder, Sublessor may (but shall not be obligated to do so), in
addition to any other rights it may have in law or equity, cure such default on
behalf of Sublessee. In such event, Sublessee shall reimburse Sublessor upon
demand, as additional rent, for any costs incurred by Sublessor in curing said
defaults, including without limitation reasonable attorneys’ fees from the date
Sublessor incurs such costs, along with interest from the date Sublessor cures
any such default until the date such sum is paid, at the rate equal to the
“Default Rate” under the Prime Lease,

 

(g) To the extent permitted by law, Sublessee waives in favor of Sublessor all
rights under the Pennsylvania Landlord and Tenant Act of 1951 and all
supplements and amendments thereto that have been or may hereafter be passed.

 

13. INDEMNIFICATION. Sublessee agrees to indemnify, defend and save harmless
Sublessor and Prime Landlord from and against any and all claims by or on behalf
of any persons, firms or corporations arising from the occupancy, conduct,
operation or management of the Demised Premises or from any work or thing
whatsoever done or not done in and on the Demised Premises, or arising from any
breach or default on the part of Sublessee in the performance of any covenant or
agreement on the part of Sublessee to be performed pursuant to the terms of this
Sublease, or arising from any neglect or negligence of Sublessee, or any of its
agents, contractors, servants, employees, or licensees, or arising from any
accident, injury or damage whatsoever caused to any person, firm, corporation or
property occurring during the term of this Sublease, in or about the Demised
Premises, and from and against all costs, expenses and liabilities incurred in
connection with any such claim or action or proceeding brought thereon
(including without limitation the fees of attorneys, investigators and experts).

 

- 9 -



--------------------------------------------------------------------------------

14. NOTICES. All notices, requests and demands to be given hereunder shall be in
writing, sent by certified mail, return receipt requested, with postage prepaid
to Sublessor and Sublessee at the addresses set forth below:

 

If to Sublessor:

   Vie Financial Group, Inc.      1114 Avenue of the Americas, 22nd Floor     
New York, New York 10036      Attention: Daniel A. Nole, COO

If to Sublessee:

   Philadelphia Safe and Sound      2532-34 North Broad Street     
Philadelphia, PA 19132

 

Either party, by notice similarly given, may change the person and/or address to
which future notices shall be sent. Commencing on the Commencement Date, all
notices to Tenant shall be addressed to the Demised Premises.

 

15. BROKERS. Sublessor and Sublessee each represent to the other that they have
not dealt with any brokers or agents in connection with the negotiation or
execution of this Sublease except for CB Richard Ellis and Julien J. Studley,
Inc., whose leasing commission Sublessor agrees to promptly pay. Each of
Sublessor and Sublessee agree to indemnify and hold harmless the other from and
against any and all costs, liabilities or claims for commission or other
compensation by any broker or agent employed by the indemnifying party and/or
who claim to have been employed by the indemnifying party in connection with the
sublease of the Demised Premises.

 

16. SURRENDER. At the expiration or earlier termination of this Sublease,
Sublessee covenants that it will peaceably and quietly leave and surrender the
Demised Premises, and will leave the Demised Premises in broom clean condition
and in the same condition as Sublessee is required to maintain the same during
the term of this Sublease.

 

17. CONSENT OF PRIME LANDLORD. The effectiveness of this Sublease shall be
conditioned upon receipt of the consent and approval of this Sublease by the
Prime Landlord (the “Sublease Consent”).

 

18. SIGN CRITERIA. Sublessee shall be permitted to place signage on the suite
entrance door to the Demised Premises. Such signage shall be consistent with the
signage for the Demised Premises and shall be subject to the prior written
approval of Sublessor, not to be unreasonably withheld, and Prime Landlord, in
accordance with the provisions of the Prime Lease. Except as expressly permitted
above, Sublessee hereby agrees that it will not place or suffer to be placed or
maintained on any exterior door, wall or in or on any window or any other
portion of the Demised Premises any signs, awning, canopy, or advertising
matter, and will not place or maintain any decoration, lettering or advertising
matter on the glass of any window, door

 

- 10 -



--------------------------------------------------------------------------------

or facade of the Demised Premises without the prior written consent of
Sublessor, which consent may be withheld in Sublessor’s sole and absolute
discretion.

 

19. FIRE OR OTHER CASUALTY/WAIVER OF SUBROGATION.

 

(a) Each of Sublessor and Sublessee hereby releases the other and all persons
claiming under it, and Sublessee hereby also releases Prime Landlord, to the
extent of its insurance coverage, from any and all liability for any loss or
damage caused by fire or any of the extended coverage casualties, or any other
insured casualty, even if such fire or other casualty shall be brought about by
the fault or negligence of the other party, or any persons claiming under it,
provided, however, this release shall be in force and effect only with respect
to loss or damage occurring during such time as releasor’s policies of fire and
extended coverage insurance shall contain a clause to the effect that this
release shall not affect said policies or the right of releasor to recover
thereunder. Each of Sublessor and Sublessee agrees that its fire and extended
coverage and other insurance policies will include such a clause (Sublessee’s
policies to include such clause releasing both Sublessor and Prime Landlord) so
long as the same is obtainable and is includable without extra cost, or if extra
cost is chargeable therefore, so long as the other party pays such extra cost.
If extra cost is chargeable therefore, each party will advise the other thereof
and the amount thereof, and the other party, at its election, may pay the same
but shall not be obligated to do so. Sublessor shall not be obligated to pay the
extra cost for such a clause in Sublessee’s policy in favor of Prime Landlord,
but Prime Landlord may elect to pay the same.

 

(b) If, at any time during the term of this Sublease, the Demised Premises are
damaged or destroyed by fire or other casualty, then Sublessee shall give prompt
written notice thereof to Sublessor and Prime Landlord and irrespective of
whether Prime Landlord or Sublessor elect to terminate the Prime Lease by reason
thereof, Sublessor may terminate this Sublease by notice to Sublessee given
within forty-five (45) days of the occurrence of such damage. If Sublessor or
Prime Landlord terminate the Prime Lease, or Sublessor terminates this Sublease,
the rent hereunder shall be apportioned and adjusted as of the time of
termination. Except as above provided, damage to or destruction of all or any
portion of the Demised Premises shall not terminate Sublessee’s obligations
under this Sublease, shall not entitle Sublessee to surrender the Demised
Premises and shall not in any way affect Sublessee’s obligation to pay rent
(minimum or additional) hereunder to the extent that rent due under the Prime
Lease shall abate as a result of a casualty, then the rent due under this
Sublease shall similarly abate.

 

20. LIABILITY. Anything contained in this Sublease to the contrary
notwithstanding, it is expressly understood and agreed by Sublessee that there
shall be absolutely no personal liability on the part of Sublessor for damages
with respect to any of the terms, covenants and conditions of this Sublease, and
Sublessee shall look solely to the estate of Sublessor in the Demised Premises
for the satisfaction of each and every remedy of Sublessee in the event of any
breach by Sublessor of any of the terms, covenants and conditions of this
Sublease to be performed by Sublessor; such exculpation of personal liability
from damages shall be absolute

 

- 11 -



--------------------------------------------------------------------------------

and without any exception whatsoever, except that: the foregoing covenant shall
not be construed to impede or impair equitable or injunctive relief for
Sublessee against Sublessor to enforce Sublessee’s rights under this Sublease in
the event of any breach of this Sublease by Sublessor.

 

21. ENTIRE AGREEMENT. This Sublease contains the entire agreement between the
parties hereto and there are no collateral agreements or understandings. This
Sublease shall not be modified in any manner except by an instrument in writing
executed by both Sublessor and Sublessee.

 

22. SUCCESSORS AND ASSIGNS. Subject to the provisions of Paragraph 11 above,
this Sublease shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

23. GOVERNING LAW. This Sublease shall be governed and construed in accordance
with the laws of the Commonwealth of Pennsylvania.

 

24. TIME. Time is of the essence in this Sublease and with regard to all
provisions herein contained.

 

25. SEVERABILITY. If any provision hereof shall be found to be illegal, void or
unenforceable, this Sublease shall be construed as if said provisions were not
herein contained, so as to give full force and effect, as nearly as possible, to
the original intent of the parties hereto.

 

26. RECORDATION. This Sublease shall not be recorded in any public record for
any reason whatsoever without the express written consent of Sublessor.

 

27. RELATIONSHIP. Nothing herein contained shall be deemed to create any
partnership or joint venture between the parties hereto, and the relationship of
the parties shall be solely that of Sublessor and Sublessee.

 

28. SECURITY. Upon execution of this Sublease, Sublessor shall tender Fourteen
Thousand Two Hundred Ninety-Eight and 21/100 Dollars ($14,298.21), which
Sublessor shall have the right to retain as security for Sublessee’s faithful
performance of all covenants, conditions and agreements of this Sublease, but in
no event shall the Sublessor be obligated to apply the same upon rents or other
charges in arrears or upon damages for the Sublessee’s failure to perform the
said covenants, conditions and agreements, except as required by law; the
Sublessor may so apply the security, at its option, and the Sublessor’s right to
the possession of the Demised Premises for non-payment of rent or for any other
reason shall not in any event be affected by reason of the fact that the
Sublessor holds this security. The said sum, if not applied toward the payment
of rent in arrears or toward the payment of damages suffered by the Sublessor by
reason of the Sublessee’s breach of the covenants, conditions and agreements of
this Sublease, is to be returned to the Sublessee without interest when this
Sublease is terminated,

 

- 12 -



--------------------------------------------------------------------------------

according to these terms, and in no event is the said security to be returned
until the Sublessee has vacated the Demised Premises and delivered possession to
the Sublessor. If the Sublessor repossesses itself of the Demised Premises
because of the Sublessee’s default or because of the Sublessee’s failure to
carry out the covenants, conditions and agreements of this Sublease, the
Sublessor may apply the said security toward all damages suffered to the date of
said repossession and may retain the said security to apply toward such damages
as may be suffered or shall accrue thereafter by reason of the Sublessee’s
default or breach. The Sublessor shall not be obligated to keep the said
security as a separate fund, but may commingle the said security with its own
funds.

 

29. EARLY TERMINATION OPTION. Sublessee shall have the right at any time after
June 1, 2008 to terminate this Sublease, but only in the event that Sublessee
shall not, despite diligent efforts, obtain adequate funding sources to support
its operation at the Demised Premises, whether such funding sources are from the
federal, state or local government or elsewhere. Sublessee shall provide
Sublessor with evidence of Sublessee’s attempts to obtain such financing
following Sublessor’s written request therefor. Such early termination shall be
under the following terms and conditions:

 

(a) Sublessee shall give Sublessor at least twelve (12) months’ prior written
notice of its election to terminate this Sublease, which notice shall specify
the date of termination (the “Early Termination Date”);

 

(b) Sublessee shall pay to Sublessor, at the time Sublessee provides notice to
Sublessor of Sublessee’s exercise of the early termination option, a termination
fee in an amount equal to six (6) months’ Minimum Annual Rent, at the rate in
effect at the end of the term being terminated;

 

(c) Sublessee shall otherwise pay all installments of Minimum Annual Rent and
additional rent accruing up to the Early Termination Date; and

 

(d) Sublessee shall not be in default under this Sublease beyond any applicable
period of grace.

 

If Sublessee exercises its option to terminate in accordance with the provisions
hereof, this Sublease shall be terminated on the Early Termination Date without
further liability of Sublessee hereunder, except for such liability that has
accrued on or prior to the Early Termination Date and such liability that
survives termination of the Sublease by the terms hereof. After notice has been
given to Sublessor of Sublessee’s election to terminate this Sublease, the
Demised Premises may be shown by Sublessor from time to time, at any time during
business hours or any other reasonable time upon reasonable prior notice, to
prospective tenants.

 

IN WITNESS WHEREOF, the parties have executed this Sublease with the intent to
be legally bound hereby.

 

- 13 -



--------------------------------------------------------------------------------

SUBLESSOR:

VIE FINANCIAL GROUP, INC.,

a Delaware corporation

By:

  /s/    DANIEL A. NOLE        

Name:

  Daniel A. Nole

Date:

 

6/1/04

 

SUBLESSEE:

PHILADELPHIA SAFE AND SOUND,

a Pennsylvania not-for-profit

By:

  /s/    JOANNE R. LAWER        

Name:

  JoAnne R. Lawer

Date:

 

6/3/04

 

- 14 -